Case 3:19-cr-00157-BJD-PDB Document1 Filed 08/16/19 Page 1 of 12 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
UNITED STATES OF AMERICA CRIMINAL COMPLAINT
vs. Case No. 3:19-mj- 12. 938-JBT

RONALD LEE SALLEY Jr.
I, the undersigned complainant, being duly sworn, state the following is true and
correct to the best of my knowledge and belief. On or about June 24-25, 2019, in the
Middle District of Florida, the defendant,

knowing that he had been previously convicted in any court of a crime punishable by
imprisonment for a term exceeding one year, specifically, burglary of a dwelling, on
or about May 23, 2014; grand theft, on or about May 23, 2014; burglary of a dwelling,
on or about May 23, 2014; grand theft, on or about May 23, 2014; and robbery armed
with a weapon, on or about May 23, 2014, did knowingly possess, in and affecting
interstate commerce, a firearm, that is, an H & K 9mm pistol,

in violation of Title 18, United States Code, Section 922(g)(1). I further state that lama
Special Agent of the Bureau of Alcohol, Tobacco, Firearms, and Explosives, and that this
Complaint is based on the following facts:

SEE ATTACHED AFFIDAVIT
Continued on the attached sheet and made a part hereof: Yes LINo

C&A HJ

Signature of Complainant
Alyse Howard
Sworn to before me and subscribed in my presence,

on August (i 2019 at Jacksonville, Florida

JOEL B. TOOMEY =
United States Magistrate Judge Jt (O f ?

Name & Title of Judicial Officer Signature of Judicial Officer/

 
Case 3:19-cr-00157-BJD-PDB Document1 Filed 08/16/19 Page 2 of 12 PagelD 2

AFFIDAVIT
I, Alyse Howard, being duly sworn, state as follows:
INTRODUCTION

1. Iam a Special Agent with the Bureau of Alcohol, Tobacco, Firearms
and Explosives (“ATF”). I have been an ATF Special Agent for approximately four
years. Iam a graduate of the Federal Criminal Investigator Training Program and
ATF Special Agent Basic Training Program at the Federal Law Enforcement
Training Center, Brunswick, Georgia. During the course of my career, I have
participated in criminal investigations into illegal firearms and narcotics trafficking in
addition to conducting both state and federal felony level criminal investigations. My
participation in investigations has included utilizing confidential informants,
cooperating witnesses, and undercover officers; coordinating and conducting the
execution of arrest warrants; conducting electronic and physical surveillance;
analyzing records related to firearms trafficking; testifying in Grand Jury
proceedings; and interviewing individuals and other members of law enforcement
regarding the manner in which firearms traffickers obtain, finance, store, transport
and distribute firearms.

2. The statements contained in this affidavit are based on my personal
knowledge as well as on information provided to me by other law enforcement
officers. This affidavit is being submitted for the limited purpose of securing a

criminal complaint, and I have not included each and every fact known to me
Case 3:19-cr-00157-BJD-PDB Document1 Filed 08/16/19 Page 3 of 12 PagelD 3

concerning this investigation. I have set forth only the facts that I believe are

necessary to establish probable cause for the requested criminal complaint.

REQUESTED CRIMINAL COMPLAINT

3. Based on the information in this affidavit, I request that a criminal
complaint be issued for Ronald Lee SALLEY Jr. for violating the provisions Title 18,
United States Code, Section 922(g)(1). |

FEDERAL LAW
4. Your affiant is familiar with federal law including Title 18, United

States Code, Section 922(g)(1), which prohibits the unlawful possession of firearms
and ammunition by a person who knows he has been convicted in any court of a
crime punishable by imprisonment for a term exceeding one year.
PROBABLE CAUSE

5. In the early morning hours of June 24, 2019, the SJCSO responded to a
business alarm at Top Gun Supply, which is located at 525 State Road 16 Unit 129,
in St. Johns County, Florida, within the Middle District of Florida. Top Gun Supply
is a Federal Firearms Licensee engaged in the business of dealing in firearms. When
deputies arrived on scene, they discovered a broken glass door to the business.
Deputies cleared the business, but did not locate any suspects. The Bureau of
Alcohol, Tobacco, Firearms and Explosives (ATF) was notified of the burglary, and
Special Agent Mallory Sonn and I responded to the business. The following facts of
the investigation have been learned through my personal investigation of the
burglary, my conversations with other law enforcement officers involved in the

2
Case 3:19-cr-00157-BJD-PDB Document1 Filed 08/16/19 Page 4 of 12 PagelD 4

investigation of the burglary, as well as my review of pertinent documents and other
evidence that are being collected as part of this investigation.

6. When SJCSO detectives arrived and reviewed the in store surveillance
video, they learned that on June 24, 2019, at approximately 0409 hours, three
suspects, who were completely covered with clothing, made entry into Top Gun
Supply after breaking the glass front door. The suspects were in the store for
approximately 54 seconds and were able to steal thirty-four firearms, valued at
approximately $33,278.68. The video surveillance shows that while the suspects
were in the business, they broke several display cases where firearms were contained
to obtain access to the firearms.

7. SJCSO Detective Craig Carson reviewed data from a vehicle license
plate scanner located at the intersection of State Road 16 and Lewis Speedway,
approximately 1 mile east of Top Gun Supply, in order to determine what vehicles
were present in the area around the time of the burglary. Data from the license plate
scanner revealed that a white passenger car bearing Florida tag L3AAV was traveling
west on State Road 16 at approximately 0357 hours in the area of Lewis Speedway.
After the burglary, the same vehicle was traveling east on State Road 16 in the area
of Lewis Speedway at 0411 hours. A query of the vehicle’s tag through law
enforcement databases showed the vehicle is a white BMW and had been stolen
from St. Lucie County on June 18, 2019. The details of the vehicle theft are reflected
in Fort Pierce Police Department case number XX-XXXXXXX. Because of the white

BMW’s stolen status, and because of the timing of the travel of the vehicle in the area

3
Case 3:19-cr-00157-BJD-PDB Document1 Filed 08/16/19 Page 5 of 12 PagelD 5

of Top Gun Supply, the stolen white BMW bearing Florida tag L3AAV was
identified by SJCSO Detectives Alfred Dellaporta and Craig Carson as a vehicle of
interest related to the burglary.

8. On June 25, 2019, at approximately 1324 hours, the aforementioned.
stolen white BMW bearing Florida tag L3AAV was spotted by Edgewater Police
Department traveling southbound on Interstate 95 in Edgewater, Florida, which is
located in Volusia County, Florida. Edgewater Police Department Sergeant S. Binz
advised that he had attempted to traffic stop the stolen white BMW bearing Florida
tag L3AAV by activating his blue lights. Stop sticks were deployed and struck the
stolen white BMW bearing Florida tag L3AAV’s front driver and passenger tires.
Sgt. Binz stated that the driver failed to stop and fled the traffic stop in the stolen
white BMW bearing Florida tag L3AAV at a high rate of speed, approximately 80-90
miles per hour. The driver of the stolen white BMW bearing Florida tag L3AAV,
who was later identified as SALLEY, continued to flee law enforcement and then
began to slow down in the 2000 block of Willow Oak Drive. Once the stolen white
BMW bearing Florida tag L3AAV slowed, SALLEY fled from the scene prior to the
stolen white BMW bearing Florida tag L3AAV coming to a complete stop, leaving
the stolen white BMW bearing Florida tag L3AAV occupied by the front passenger,
Hanna Pilar Everett, and Everett’s 2 year old child in the rear seat. SALLEY was
observed on surveillance video, which was taken from the air, throwing a firearm —
from his person as he was fleeing from officers on foot. After a short footchase,

officers were able to apprehend SALLEY, and he was arrested. A K-9 article search
4
Case 3:19-cr-00157-BJD-PDB Document1 Filed 08/16/19 Page 6 of 12 PagelID 6

was conducted by Volusia County Sheriff's Office K9 Deputy Louma, and an

H & K, model VP9, 9mm pistol, with serial number 224243272 was recovered. The
pistol was confirmed to be one of the firearms stolen from Top Gun Supply during
the burglary on June 24, 2019, which was the day before SALLEY’s arrest. A search
of SALLEY’s person incident to his arrest revealed a cellular phone located on
SALLEY’s person.

9, On June 27, 2019, SJCSO Detective Alfred DellaPorta obtained a
search warrant from the 7" Judicial Circuit, in and for St. Johns County, Florida for
information stored by the cellular phone’s service provider, which is SPRINT. The
warrant included all customer and subscriber information, device purchase
information, any emails associated with the account, call detail records, cell site
information, cell site locations, trap and trace device, pen register, location
information, all text message and/or MMS messages, and cloud data. The following
information was provided by SPRINT in reference to the cellular phone: the account
billing information, effective April 2, 2019, is listed as Ron Salley, 5551 Pine Chase
Dr. Apt.6, Orlando, Florida 32808. The network access identifier is listed as
ronsalley@myboostmobile.sprintpcs.com. I have received a copy of the contents of
the return for this search warrant and reviewed portions of it, including with the
assistance of Detective DellaPorta.

10. On July 1, 2019, ATF Special Agent Jeffrey Massey, a firearms
interstate nexus expert, examined the invoice information provided by Top Gun

Supply, a federally licensed firearms dealer, for the stolen H & K, model VP9, 9mm
5
Case 3:19-cr-00157-BJD-PDB Document1 Filed 08/16/19 Page 7 of 12 PagelD 7

handgun with serial number with serial number 224243272 that had been recovered
after being thrown by SALLEY as he was fleeing from officers on June 25, 2019.
SA Massey determined that the firearm was manufactured outside of the State of
Florida, specifically in Georgia and/or Germany, and subsequently recovered in the
State of Florida. Therefore, it is SA Massey’s opinion, as a firearms interstate nexus
expert, that the firearm traveled in interstate and/or foreign commerce as defined in
Title 18, United States Code, Section 921(a)(2).

11. Ireviewed SALLEY’s criminal history and learned that he is a
convicted felon, and therefore is prohibited under Title 18, United States Code,
Section 922(g)(1) from possessing firearms. SALLEY’s felony convictions include
the following:

a. Burglary of Dwelling, dated May 23, 2014, Case Number 2013-CF-
005731-A-O, in the Circuit Court of the 9th Judicial Circuit of Florida,
Orange County, Florida;

b. Grand Theft of $100 or More From Dwelling or Curtilage, dated May
23, 2014, Case Number 2013-CF-005731-A-O, in the Circuit Court of
the 9th Judicial Circuit of Florida, Orange County, Florida;

c. Burglary of Dwelling dated May 23, 2014, Case Number 2013-CF-
005729-A-O, in the Circuit Court of the 9th Judicial Circuit of Florida,

Orange County, Florida;
Case 3:19-cr-00157-BJD-PDB Document1 Filed 08/16/19 Page 8 of 12 PagelD 8

d. Grand Theft Third Degree Motor Vehicle dated May 23, 2014, Case
Number 2013-CF-005664-A-O, in the Circuit Court of the 9th Judicial
Circuit of Florida, Orange County, Florida; and
e. Robbery Armed With a Weapon dated May 23, 2014, Case Number
2013-CF-004085-A-O, in the Circuit Court of the 9th Judicial Circuit of
Florida, Orange County, Florida.
I also learned by reviewing the website of the Florida Department of Corrections that
SALLEY was incarcerated by the State of Florida from June 3, 2014, until
November 1, 2018, and thus there is probable cause to believe that SALLEY was
aware of his status as a convicted felon at the time he possessed the firearm due to
the length of sentence he served and because he was only recently released from
prison.

12. On June 25, 2019, SJCSO Detectives Craig Carson and Alfred
DellaPorta traveled to the Edgewater Police Department and conducted an interview
of the front passenger of the stolen white BMW bearing Florida tag LZAAV, Hanna
Pilar Everett. Based on statements made by Everett, SALLEY had been in custody
of the stolen white BMW bearing Florida tag L3AAV since at least June 21, 2019.
Everett explained that she had engaged in a Facetime conversation with SALLEY on
June 21, 2019, and that during this conversation SALLEY had informed Everett that
he had a new vehicle and showed off the interior to Everett. Everett believed that the

vehicle interior shown to her by SALLEY was of the same stolen white BMW
Case 3:19-cr-00157-BJD-PDB Document1 Filed 08/16/19 Page 9 of 12 PagelD 9

bearing Florida tag L3AAV in which she was a passenger with SALLEY at the time
of his encounter with the Edgewood Police Department.

13. Detectives with the SJCSO traveled to the Edgewater Police
Department and attempted to interview SALLEY, but he declined to make a
statement.

14. Through my experience and training, I know that crimes of this nature
are organized, systematic, and planned. The suspect/suspects may conduct
surveillance of their intended burglary target and surrounding areas prior to
committing these crimes. I have reviewed the surveillance footage of the burglary as
well as other evidence in this case and assess that the perpetrators of the burglary of
Top Gun Supply were well-organized and had planned the crime in advance. I reach
this conclusion because, among other reasons, the perpetrators made quick and
efficient entry to Top Gun Supply, seemed to have been working according to a plan
and coordinated their movements, and were able to steal a large number of firearms
in less than one minute.

15. By reviewing information on Florida’s Driver and Vehicle Information
Database, law enforcement officers learned that SALLEY owns a silver Chevy
Impala bearing Florida tag KVVW91. While SALLEY is a resident of Orange
County, Florida, his personal vehicle was documented as being in St. Johns County,
in the area of Top Gun Supply, on June 23, 2019 — the day prior to the burglary.

16. Specifically, SALLEY’s personal vehicle was located within St. Johns

County at approximately 1856 hours on June 23, 2019, near the intersection of US-1
8
Case 3:19-cr-00157-BJD-PDB Document1 Filed 08/16/19 Page 10 of 12 PagelD 10

and State Highway 312 and is seen leaving the county at approximately 1922 hours
at the intersection of US-1 and State Highway 206 based upon scans taken from the
license plate readers located near those respective intersections. Based upon these
scans and my review of cell site information from SPRINT regarding SALLEY’s
cellular phone, obtained via a the state search warrant described above, it appears
that SALLEY’s personal vehicle utilized a similar route as the stolen white BMW
bearing Florida tag L3AAV believed to have been used to conduct the burglary.
After reviewing cell site information, SALLEY’s cellular phone, at approximately
1719 hours, appears to be traveling northbound on J-4 and then continues
northbound on I-95. This time frame is consistent with the license plate scan of
SALLEY’s personal vehicle at 1856 hours on June 23, 2019, near the intersection of
US-1 and State Highway 312. At 1922 hours, at the intersection of US-1 and State
Highway 206, again SALLEY’s personal vehicle is scanned, and SALLEY’s cellular
phone appears to be traveling southbound in a similar route.

17. OnJune 24, 2019, SALLEY’s cellular phone then repeated a similar
route by traveling northbound on J-4 at approximately 0146 hours and continuing on
to I-95 northbound. This is also consistent with data from the license plate scanner
of the stolen white BMW bearing Florida tag L3AAV traveling west on State Road
16 at approximately 0357 hours in the area of Lewis Speedway. After the burglary,
the same stolen white BMW bearing Florida tag L3AAV was scanned traveling east
on State Road 16 in the area of Lewis Speedway at 0411 hours and similarly,

SALLEY’s cellular phone’s cell site information is consistent with this direction of

9
Case 3:19-cr-00157-BJD-PDB Document1 Filed 08/16/19 Page 11 of 12 PagelD 11

travel. SALLEY was arrested in the stolen white BMW bearing Florida tag L3AAV
approximately 32 hours later, after fleeing from law enforcement. Upon SALLEY’s
arrest, a stolen firearm from Top Gun Supply and SALLEY’s cellular phone were
found in his possession. Further analysis of the cell site information obtained from

SALLEY’s cellular phone showed the following information:

 

 

 

 

 

. Duration . . Distance
Call Start Time (sec) Vendor Latitude | Longitude BAN (miles)

eee 0 Nokia | 29.913044 | -81.348848 | 610739895! 2.42
06/24/2019 .

03:59:29 0 Nokia 29.916374 | -81.348869 | 610739895 2.42
06/24/2019 .

03:59:42 0 Nokia 29.907743 | -81.35225 | 610739895 2.28
06/24/2019 .

03:59:50 0 Nokia 29.909318 | -81.35104 | 610739895 2.33

 

 

 

 

 

 

 

 

The cell site information depicts that SALLEY’s cellular phone was connecting with
cellular towers in close proximity to Top Gun Supply within ten minutes of the
burglary occurring.

CONCLUSION

Based on the aforementioned facts, I submit that there is probable cause to

believe that on or about June 24-25, 2019, Ronald Lee SALLEY Jr. unlawfully

10

 
Case 3:19-cr-00157-BJD-PDB Document1 Filed 08/16/19 Page 12 of 12 PageID 12

possessed a firearm in violation of Title 18, United States Code, Section 922(g)(1),

within St. John’s County, in the Middle District of Florida.

Ad

Special Agent Alyse Howard
Bureau of Alcohol, Tobacco, Firearms and
Explosives

wo
Subscribed and sworn to before me this lv day of August, 2019,
at Jacksonville, Florida.

ACG T 4
JOEL B. TOOMEY Z
United States Magistrate Judge

11
